Citation Nr: 1516007	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  10-19 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for a bilateral knee condition.  

3.  Whether a reduction of the Veteran's disability rating from 10 percent to a noncompensable rating for status post fracture, left 5th finger, was proper.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active service in the U.S. Army from July 1979 to November 1999.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issues of entitlement to service connection for a bilateral knee condition and whether reductions from 10 percent to a noncompensable rating for status post fracture, left 5th finger, were are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, sleep apnea had its onset during the Veteran's military service.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant document, the Board makes no decision unfavorable to the Veteran.  As such, any error in notice or assistance is moot.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

At the outset, the Board notes that the evidence of record does contain diagnoses of sleep apnea during the claim and appeal period.  He first was diagnosed with sleep apnea in August 2007 by a private treatment provider after a sleep study.  Specifically, he received a diagnosis of moderate obstructive sleep apnea with mild oxygen desaturation.  The attending physician also noted moderate snoring.  An April 2008 VA consultation records indicates the Veteran received a continuous positive airway pressure (CPAP) machine to treat sleep apnea.  A March 2015 letter from one of the Veteran's private treatment providers documents an opinion regarding the etiology of the Veteran's sleep apnea.  This evidence clearly indicates that the Veteran presently has sleep apnea, and the first element of service connection, existence of a present disability, is met.  

With regard to the in-service element, the Veteran's service treatment records do contain some complaints of fatigue and tiredness during active duty.  For instance, in an April 1999 Report of Medical History, the Veteran indicated a positive history of easy fatigability, reporting that he was always extremely tired and slept all the time.  A July 2000 rating decision shortly after the Veteran's separation from active duty denies an inferred claim for an undiagnosed illness that caused tiredness.  By itself, this evidence would not be sufficient to establish the in-service element of service connection for sleep apnea.  The Board notes that fatigue is one symptom of sleep apnea, but it by itself does not indicate the presence of the actual disability during service.  

However, there is no adequate reason to reject the Veteran's lay statements, as well as supporting statements from his wife, with regard to this claim.  The Veteran consistently reports a history of sleep difficulties that is corroborated by his wife, and the history dates back to the Veteran's time in active service.  For instance, the Veteran asserted in his May 2009 notice of disagreement that he would be "extremely tire[d] and weak" during service.  He also detailed symptoms such as fatigue, somnolence, and snoring.  This information is corroborated by a statement submitted by his wife in January 2015.  In that statement, his wife recalled that three years into their marriage, a timeframe during the Veteran's active duty, the Veteran began to snore, sporadically stopping and resuming throughout the night.  Additionally, at his hearing in January 2015, the Veteran reported that he received treatment during service for "extreme tiredness and fatigue."  He also confirmed that he experienced the same symptoms now with sleep apnea that he had experienced in service.  

The Board concludes that the Veteran and his wife are competent to testify as to observable symptoms such as snoring, gasping for air, and apnea.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Moreover, while not outcome determinative, there is probative value to the Veteran and his wife's assertions that the symptoms experienced during service have continued until he was first diagnosed with sleep apnea in 2007.  As mentioned above, these are assertions the Veteran and his wife are competent to make.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  While the Veteran is not competent to provide testimony regarding the etiology of his sleep apnea, he certainly is competent to identify the symptoms he suffered from during and since service.  

Further, in a March 2015 letter a nurse practitioner from one of the Veteran's private treatment providers opined that the Veteran's sleep apnea was more likely than not caused by service.  As rationale, she explained that sleep apnea can be present for many years before being detected.  The Board notes that earlier in her opinion, the nurse practitioner seemingly  made a contradictory statement by stating she was unable to say whether the Veteran's sleep apnea was caused by service.  However, given the overall context of the opinion, and resolving reasonable doubt in favor of the Veteran, the Board concludes that it was a favorable nexus opinion for the Veteran.  

Therefore, resolving reasonable doubt in favor of the Veteran, the Board concludes that he had manifestations of sleep apnea during service related to his current diagnosis of sleep apnea.  Having had the opportunity to observe the Veteran's demeanor at the hearing, coupled with documented complaints of fatigue during service and the consistency of the Veteran and his wife's statements, and as well as the favorable nexus opinion provided in March 2015, the Board finds that the Veteran's statements of having had the same symptoms during service that he currently has in association with the diagnosis of sleep apnea are credible.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (discussing the Board's responsibility, as the finder of fact, to analyze the credibility and the probative value of the evidence);  See also Madden v. Gober, 125 F.3d 1577, 1481 (Fed. Cir. 1997).  




ORDER

Service connection for sleep apnea is granted. 


REMAND

In a December 2012 notice of disagreement (NOD), the Veteran disagreed with the November 2012 rating decision that reduced the evaluation of 60 percent to 30 percent for atherosclerotic heart disease with ventricular hypokinesis, and a September 2012 rating decision that reduced the evaluation of 10 percent to a noncompensable rating for status post fracture, left 5th finger.  The RO received another NOD in January 2014 that disagreed with a December 2013 rating decision that denied service connection for a bilateral knee condition.  Both NODs were timely. No Statement of the Case has been issued addressing these claims. 

The Board notes that the RO reinstated the 60 percent evaluation for atherosclerotic heart disease with ventricular hypokinesis in a November 2013 rating decision, establishing the effective date for the reinstatement as the same day the reduction had occurred.  Therefore, this reduction is no longer on appeal.  However, the Board is required to remand the issues of the rating reduction for status post fracture, left 5th finger and service connection for a bilateral knee issue, for issuance of a statement of the case that addresses each issue.  See Manlincon v. West, 12 Vet.App. 238, 240-41 (1999) (vacating a Board decision and remanding a matter where VA failed to issue a Statement of the Case after the appellant filed a timely Notice of Disagreement).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative with a Statement of the Case that pertains to the issues of whether the decision to reduce the Veteran's rating for status post fracture, left 5th finger from 10 percent to a noncompensable rating was proper and that addresses his claim of entitlement to service connection for a bilateral knee condition.  The Veteran should be appropriately notified of the time limits to perfect his appeal of these issues.  These issues should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal following issuance to him of a Statement of the Case.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


